DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant application is a Divisional application from parent application 15/741,844, now US Patent No. 10,967,430.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 15/741,844, filed on 4 January 2018.

EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's amendment was given in an interview with Christophe Lair on 12 May 2022.
The application has been amended as follows: 
Claim 1, line 3: amend "the preform" to "the powder part preform".

Claim 1, lines 3-4: amend "the preform" to "the powder part preform".

Claim 1, line 7: amend "the holder material" to "a material of the holder".

Claim 1, line 8: amend "predefined" to "predetermined".

Claim 1, line 9: amend "the preform" to "the powder part preform".

Claim 1, line 10: amend "the preform" to "the powder part preform".

Claim 2, line 2: amend "Zircaloy-2," to "Zircaloy-2 or".

Amend claim 5 as follows:

The method according to claim 1, wherein the method further comprises: stripping the holder, before the heat treatment, to remove an oxide layer formed thereon.

Claim 6, line 2: amend both recitations of "the preform" to "the powder part preform".

Claim 6, lines 2-3: amend "the predefined temperature" to "the predetermined temperature".

Reasons for Allowance
	Claims 1-7 are allowed.
The following is an Examiner's statement of reasons for allowance: 
The present claims are allowable over the "closest" prior art of US 5,911,102 (US '102).
US '102 discloses a method for obtaining a part comprising sintering a green compact formed of a titanium alloy, wherein the method comprises performing heat treatment of the powder part preform in a furnace at a predetermined temperature, wherein the powder part preform is on a carbon holder during the heat treatment, and wherein a green body contact portion formed of oxides (i.e., anti-diffusion barrier) is arranged between the powder part preform and the holder in order to prevent welding of the powder part preform to the holder during said heat treatment (abstract); thus a material of the holder (carbon) has a melting temperature (>3000°C) higher than the sintering temperature of Ti (<1700°C) and thus the mechanical properties and shape of the holder are substantially unaffected by the temperature of the heat treatment.
	US '102 does not disclose or otherwise suggest their setter (i.e., holder) material being made of Zr alloy of ≥95 wt% Zr, and rather teaches their holders being made of carbon material, preferably graphite (col. 8, lines 24-50).  While US '102 does teach that a getter that may be selected to be Zr or a Zr alloy is present in the sintering chamber (col. 9, lines 33-41), the getter is placed at the sintering chamber lid (note element 11 in Fig. 1 and col. 7, lines 59-67).
	Therefore, it would not have been obvious to one of ordinary skill in the art to use Zr or a Zr alloy as the holders of the method of US '102.
	In light of the above, the claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is 571-272-7972.  The Examiner can normally be reached 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Sally Merkling can be reached at 571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738